DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.  However, until the examiner has been able to review amendments to claims 7 and 11, claim allowability cannot be fully determined.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 11 and their corresponding dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically, claims 7 and 11 recite “...wherein the second signal ends of the cascading shift registers at respective stages are provided signals according to display states of pixels corresponding to the cascading shift registers at respective stages.”  The claim limitation appears to be verbatim to portions of the specification, but the claim limitations appears to be performing a decision making process and/or requires structural components in order to provide signals to the second signal ends according to display states of pixels.  The metes and bounds of the claims are not clear and the specification/drawings provide no explanation as to how this “decision” is made in order to determine which shift registers receive signals to their respective second signal ends according to display states of pixels.  
Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 7-20 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).
The drawings do support signals being applied to VGL, VGL1/VGL2 (second signal ends) in Figs. 9/12/13 but not according to display states of pixels.  
The examiner suggests amending the claims to recite the structure of the above Figs relating to the connections of VL1...VLn to second signal ends and altering the language of “according to display states of pixels,” unless the applicant can point to portions of the specification in which this is explicitly supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US Publication 2017/0221441) in view of Zheng (US Publication 2016/0307641).
Regarding independent claim 1, Gu teaches a shift register, comprising:
an input circuit connected to a pull-up node and configured to provide a signal to the pull-up node; (Gu illustrates in Fig. 2 of an input circuit, 1 (minus transistor, M2 and reset terminal, but including transistor, M1, input terminal, INPUT and signal VDD) connected to a pull-up node, PU to provide a signal to PU);
a compensation circuit connected to the pull-up node and configured to transmit a compensation signal to the pull-up node, the compensation circuit being connected to the input circuit (Fig. 2 also illustrates a compensation circuit, 5 connected to PU and configured to transmit a compensation signal, SW to the PU);
an output circuit connected to the pull-up node, an output end, and a first phase clock signal end, and configured to transmit a signal of the first phase clock signal end to the output end in response to a signal of the pull-up node, the output circuit being connected to the input circuit and the compensation circuit; (See electrical connections of output circuit, 2 in Fig. 2 and the first phase clock signal, CLK);
a pull-down control circuit connected to a first signal end, a pull-down control node, a pull-down node, the pull-up node, and a second signal end, and configured to transmit a signal of the second signal end to the pull-down node and the pull-down control node in response to the signal of the pull-up node, and transmit a signal of the first signal end to the pull-down control node and the pull-down node in response to the signal of the first signal end, the pull-down control circuit being connected to the input circuit (Pull-down control circuit, 3 (Fig. 2) connected to a first signal end, VGH, a pull-down control node (node to the right of M9), a pull-down node, PD, the pull-up node, PU and a second signal end, VGL and further configured to transmit a signal of the second signal end to the pull-down node and the pull-down control node in response to the signal of the pull-up node, and transmit a signal of the first signal end to the pull-down control node and the pull-down node in response to the signal of the first signal end.  Fig. 2 also illustrates the pull-down control circuit electrically connected to the input circuit, 1);
a pull-down circuit connected to the pull-up node, the pull-down node, the output end and the second signal end, and configured to transmit the signal of the second signal end to the pull-up node and the output end in response to a signal of the pull-down node, the pull- down circuit being connected between the compensation circuit and the output circuit; and (See pull-down circuit, 4 in Fig. 2);
a reset circuit connected to a reset end, .......and the pull-up node, and configured to transmit the signal of the second signal end to the pull-up node in response to a signal of the reset end, the reset circuit being connected between the input circuit and the pull- down circuit (See reset circuit in Fig. 2, which comprises the reset terminal, RESET and transistor, M2.  The reset circuit is connected to the PU and transmits a low level signal, VSS to the pull-up node in response to a signal at the reset end (reset terminal).  Furthermore, Fig. 2 illustrates the reset terminal located between the input circuit and pull-down circuit);
Although Gu illustrates the configuration of the reset circuit to transmit a low level voltage signal, VSS to the pull-up node, PU, Gu does not explicitly illustrate:
a reset circuit connected to....the second signal end.....
However, in the same field of endeavor, Zheng illustrates in Fig. 1 of having a reset circuit connected to a reset end, RST, a second signal end, VGL, which is a second signal end for the whole shift register and operates to transmit the second signal end, VGL to a pull-up node in response to a signal at the reset end.  
Gu teaches a base process/product of a shift register having a reset circuit, which connects a low level signal to a pull-up node, which the claimed invention can be seen as an improvement in that the shift register also provide touch functionality.  Zheng teaches a known technique of a reset circuit connected to a second signal end to transmit the second signal to a pull-up node that is comparable to the base process/product.
Zheng’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Gu and the results would have been predictable and resulted in a reset circuit connected to a reset end, the second signal end, and the pull-up node, and configured to transmit the signal of the second signal end to the pull-up node in response to a signal of the reset end, the reset circuit being connected between the input circuit and the pull- down circuit. which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Gu, as modified by Zheng, discloses the shift register according to claim 1, wherein:
the input circuit comprises: 
a first switching element provided with a control end, a first end connected to an input end, and a second end connected to the pull-up node (First switching element, M1 providing with a control end, a first end electrically connected to an input end and a second end connected to PU);
and the compensation circuit comprises: 
a tenth switching element provided with a control end connected to the input end, a first end connected to a compensation end, and a second end connected to the pull-up node (See transistor, M11 of Gu in combination with the teachings of the INPUT signal configuration of Zheng, wherein transistor, M11 has a control end electrically connected to the INPUT end, a first end connected to the compensation end (SW terminal) and further connected to PU).
Regarding dependent claim 6, Gu, as modified by Zheng, discloses the shift register according to claim 1, wherein: 
the output circuit comprises:
a second switching element provided with a control end connected to the pull-up node, a first end connected to the first phase clock signal end, and a second end connected to the output end; and (Gu, Fig, 2, transistor, M3);
a first storage capacitor provided with a first end connected to the pull- up node, and a second end connected to the output end (C1)
the pull-down control circuit comprises:
a third switching element provided with a control end and a first end connected to the first signal end, and a second end connected to the pull-down control node (See transistor, M9 and defined location of the pull-down control node in claim 1);
a fourth switching element provided with a control end connected to the pull-down control node, a first end connected to the first signal end, and a second end connected to the pull-down node (M8);
a fifth switching element provided with a control end connected to the pull-up node, a first end connected to the pull-down control node, and a second end connected to the second signal end; and (M7);
a sixth switching element provided with a control end connected to the pull-up node, a first end connected to the pull-down node, and a second end connected to the second signal end (M6);
the pull-down circuit comprises:
a seventh switching element provided with a control end connected to the pull-down node, a first end connected to the pull-up node, and a second end connected to the second signal end (M10);
and an eighth switching element provided with a control end connected to the pull-down node, a first end connected to the output end, and a second end connected to the second signal end (M4);
and the reset circuit comprises:
a ninth switching element provided with a control end connected to the reset end, a first end connected to the pull-up node, and a second end connected to the second signal end (M2.  Second end connected to the second signal end in the combined teachings of Gu and Zheng).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US Publication 2017/0221441) in view of Zheng (US Publication 2016/0307641) and in further view of Mi (CN107452425 (included in Applicant’s IDS)).
Regarding dependent claim 5, Gu, as modified by Zheng, discloses the shift register according to claim 1, wherein:
the input circuit comprises: 
a first switching element provided with a control end, a first end connected to an input end, and a second end connected to the pull-up node (See Gu, Fig. 2 and first switching element, M1 and the first end electrically connected to an input end);
the input circuit comprises: 
a first switching element provided with a control end, a first end connected to an input end, and a second end connected to the pull-up node; 
and the compensation circuit comprises:
a tenth switching element provided with a first end connected to a compensation end; (Tenth switching element, M12 (Gu, Fig. 2) having a first end electrically connected to the compensation end);
an eleventh switching element, provided with a control end, a first end connected to the compensation end, and a second end connected to a control end of the tenth switching element; (Eleventh switching element, M11 having a control end, a first end electrically connected to the compensation end and a second end electrically connected to a control end of M12);
a second storage capacitor provided with a first end connected to a second end of the tenth switching element, and a second end connected to the pull-up node; (See electrical connections of second storage capacitor, C1 in Gu, Fig. 2);
Gu, as modified by Zheng, does not explicitly disclose:
and a twelfth switching element provided with a control end connected to the pull-down node, a first end connected to a second end of the eleventh switching element, and a second end connected to the second signal end.
However, in the same field of endeavor, Mi illustrates a twelfth transistor, MDC as part of the compensation circuit, which has a control end electrically to the pull-down node, PD, a first end electrically connected to a second end of the eleventh transistor, MK and a second end electrically connected to the second signal end, VGL.
The combination of Gu and Zheng discloses a base process/product of a shift register circuit having a compensation circuit comprising a tenth and eleventh transistors and a second storage capacitor, which the claimed invention can be seen as an improvement in that the shift register also provide touch functionality.  Mi teaches a known technique of a twelfth switching element provided with a control end connected to the pull-down node, a first end connected to a second end of the eleventh switching element, and a second end connected to the second signal end that is comparable to the base process/product.
Mi’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Gu/Zheng and the results would have been predictable and resulted in a twelfth switching element provided with a control end connected to the pull-down node, a first end connected to a second end of the eleventh switching element, and a second end connected to the second signal end, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2012/0262438 to Shang discloses a shift register having multiple circuit portions, but does not teach all the components and their connections as recited in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693